DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 October 2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 11 October 2021. As directed by the amendment: claims 1, 8-10, and 18-20 have been amended. Thus claims 1-3, 5-6, 8-14, and 16-20 are presently pending in this application. Applicant’s amendments to the Claims have overcome the objection previously set forth in the Final Office Action mailed 11 May 2021.
Response to Arguments
Applicant’s arguments, see page 10 of REMARKS, filed 11 October 2021, with respect to claims 1 and 8 have been fully considered and are persuasive.  The rejections have been withdrawn. 
Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 19 March 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-3, 5-6, 8-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 8, and 18 are allowed because the closest prior art of reference is Wood (US 2005/0171468 A1)  in view of Burnett (US 2004/0034320 A1). Modified Wood fails to teach a membrane filter that is permeable to the one or more gases and impermeable to liquids and solids, wherein the membrane filter is positioned to restrict the passage of liquids and solids through the second distal opening and into the aspirating lumen. 
As outlined in the Final rejection, mailed 11 May 2021, Burnette teaches a mesh filter that is impermeable to solids, however, fails to teach it is impermeable to liquids. It would not have been obvious to one of ordinary skill to modify it to be impermeable to both solids and liquids because Burnette teaches the tubing is also intended for “evacuation of gastric secretions”.
	The dependent claims are all allowable as being dependent on allowable base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783